Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Reasons for Allowance is in response to the amendment filed on 5/13/22. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/22 has been entered.
 

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
The prior office actions are incorporated herein by reference.  In particular, the observations with respect to claim language, and response to previously presented arguments.

Allowable Subject Matter
Claims 21-40 are allowed.  Claims 1-20 are cancelled. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Deborah Ku (Reg #75672) on 5/23/22 via email on 5/26/22. 

This application has been amended as follows:

AMENDMENTS TO THE CLAIMS:

1-20.	(Canceled)  

21.	(Currently Amended)  A system for controlling web traffic, the system comprising a meta control server in communication with a first processor associated with a viewing user, the meta control server configured to:
receive, over an electronic network, a content request from the first processor for a meta control of a first website, the meta control in communication with the meta control server; 
in response to the received content request, select, from a plurality of second website candidates, a second website to be linked to the first website at the meta control by:
generating a ranking of the plurality of second website candidates based on at least one of (i) relevancy and (ii) non-competitiveness with respect to the first website; and
adjusting the ranking by: 
determining that the first website has an imbalance between an outbound click through rate and an inbound click through rate , wherein the inbound click through rate of the first website represents a rate of click throughs to the first website, and wherein the outbound click through rate of the first website represents a rate of click throughs away from the first website; 
based on the determination that the first website has the imbalance between the outbound click through rate and the inbound click through rate and , wherein the inbound click through rate of each of the plurality of second website candidates represents a rate of click throughs to a respective second website candidate of the plurality of second website candidates, and wherein the outbound click through rate of each of the plurality of second website candidates represents a rate of click throughs away from the respective second website candidate of the plurality of second website candidates; and
based on the comparison, prioritizing the ranking of one or more of the plurality of second website candidates based on respective click through rates, wherein the one or more of the plurality of second website candidates include the second website; and
transmit, to the first processor over the electronic network, data associated with the second website for insertion at the meta control of the first website, such that traffic to and from the first website is optimized by directing the viewing user to the second website when the viewing user selects the data at the meta control.


29.	(Currently Amended)  A computer-implemented method for controlling web traffic using a meta control server in communication with a first processor associated with a viewing user, the computer-implemented method comprising:
receiving, over an electronic network, a content request from the first processor for a meta control of a first website, the meta control in communication with the meta control server; 
in response to the received content request, selecting, from a plurality of second website candidates, a second website to be linked to the first website at the meta control by:
generating a ranking of the plurality of second website candidates based on at least one of (i) relevancy and (ii) non-competitiveness with respect to the first website; and
adjusting the ranking by: 
determining that the first website has an imbalance between an outbound click through rate and an inbound click through rate , wherein the inbound click through rate of the first website represents a rate of click throughs to the first website, and wherein the outbound click through rate of the first website represents a rate of click throughs away from the first website; 
based on the determination that the first website has the imbalance between the outbound click through rate and the inbound click through rate and , wherein the inbound click through rate of each of the plurality of second website candidates represents a rate of click throughs to a respective second website candidate of the plurality of second website candidates, and wherein the outbound click through rate of each of the plurality of second website candidates represents a rate of click throughs away from the respective second website candidate of the plurality of second website candidates; and
based on the comparison, prioritizing the ranking of one or more of the plurality of second website candidates based on respective click through rates, wherein the one or more of the plurality of second website candidates include the second website; and
transmitting, to the first processor over the electronic network, data associated with the second website for insertion at the meta control of the first website, such that traffic to and from the first website is optimized by directing the viewing user to the second website when the viewing user selects the data at the meta control.

30.	(Currently Amended)  The computer-implemented method of claim 29, wherein prior to receiving the content request, the computer-implemented method further comprises receiving, over the electronic network, a request to access the first website from a web browser executed at the first processor.

31.	(Currently Amended)  The computer-implemented method of claim 29 further comprising determining whether the viewing user has made an electronic transaction at the second website.

32.	(Currently Amended)  The computer-implemented method of claim 29 further comprising tracking electronic transaction activities associated with the viewing user at the second website using a tracking cookie.

33.	(Currently Amended)  The computer-implemented method of claim 29, wherein prior to generating the ranking of the plurality of second website candidates, the computer-implemented method further comprises: 
scraping text and image data associated with the first website; 
analyzing the scraped text and image data to identify one or more keywords; and
filtering the plurality of second website candidates using the one or more identified keywords.

34.	(Currently Amended)  The computer-implemented method of claim 33, wherein the transmitted data for insertion at the meta control includes at least one of text and an image associated with the second website that are most similar to the scraped text and image data associated with the first website.

35.	(Currently Amended)  The computer-implemented method of claim 29 further comprising:
retrieving, from a database associated with the meta server, a deny list of excluded websites associated with one or more competing entities; and
filtering the plurality of second website candidates using the retrieved deny list to exclude any of the plurality of second website candidates that are associated with the one or more competing entities.

36.	(Currently Amended)  A non-transitory computer-readable medium storing computer-executable instructions which, when executed by a meta control server in communication with a first processor associated with a viewing user, cause the meta control server to perform operations for controlling web traffic, the operations comprising:
receiving, over an electronic network, a content request from the first processor for a meta control of a first website, the meta control in communication with the meta control server; 
in response to the received content request, selecting, from a plurality of second website candidates, a second website to be linked to the first website at the meta control by:
generating a ranking of the plurality of second website candidates based on at least one of (i) relevancy and (ii) non-competitiveness with respect to the first website; and
adjusting the ranking by: 
determining that the first website has an imbalance between an outbound click through rate and an inbound click through rate , wherein the inbound click through rate of the first website represents click throughs to the first website, and wherein the outbound click through rate of the first website represents click throughs away from the first website; 
based on the determination that the first website has the imbalance between the outbound click through rate and the inbound click through rate and , wherein the inbound click through rate of each of the plurality of second website candidates represents a rate of click throughs to a respective second website candidate of the plurality of second website candidates, and wherein the outbound click through rate of each of the plurality of second website candidates represents a rate of click throughs away from the respective second website candidate of the plurality of second website candidates; and
based on the comparison, prioritizing the ranking of one or more of the plurality of second website candidates based on respective click through rates, wherein the one or more of the plurality of second website candidates include the second website; and
transmitting, to the first processor over the electronic network, data associated with the second website for insertion at the meta control of the first website, such that traffic to and from the first website is optimized by directing the viewing user to the second website when the viewing user selects the data at the meta control.

37.	(Currently Amended)  The non-transitory computer-readable medium of claim 36, wherein the operations further comprise determining whether the viewing user has made an electronic transaction at the second website.

38.	(Currently Amended)  The non-transitory computer-readable medium of claim 36, wherein prior to generating the ranking of the plurality of second website candidates, the operations further comprise: 
scraping text and image data associated with the first website; 
analyzing the scraped text and image data to identify one or more keywords; and
filtering the plurality of second website candidates using the one or more identified keywords.

39.	(Currently Amended)  The non-transitory computer-readable medium of claim 38, wherein the transmitted data for insertion at the meta control includes at least one of text and an image associated with the second website that are most similar to the scraped text and image data associated with the first website.

40.	(Currently Amended)  The non-transitory computer-readable medium of claim 36, wherein the operations further comprise:
retrieving, from a database associated with the meta server, a deny list of excluded websites associated with one or more competing entities; and
filtering the plurality of second website candidates using the retrieved deny list to exclude any of the plurality of second website candidates that are associated with the one or more competing entities. 


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 21-40 are allowed in view of the reasons argued by applicant remarks filed 5/13/2022, and dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Reasons for Allowance is not required in this office communication as applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the claims 21-40 with proper motivation at or before the time it was effectively filed.
Therefore, claims 21-40 are hereby allowed in view of applicant remarks filed 5/13/2022 persuasive arguments.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
5/27/22